DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 2019/0302761, priority to 3/17/2018).

Huang teaches regarding claim: 
10. A method for providing body and face video to a user interface for an interactive exercise system  (See FIG 1A, which is a system for controlling a vehicle via immersive virtual reality; wherein driving a form of exercise), comprising capturing a first and a second video image using respective first and second cameras (see [0216] which describes a surround-view, multi-camera 

11. A method for providing body and face video to a user interface for an interactive exercise system of claim 10, further comprising providing spherical distortion correction to the captured a first and a second video images ([0216] describes spherical/image distortion correction in as much as applicant has shown the same).

12. A method for providing body and face video to a user interface for an interactive exercise system of claim 10, further comprising cropping and scaling the first and second video images before combining into the composite image (scaling as discussed in [0048; cropping occurs because the user is presented with a corresponding view based on head position as opposed to the entire camera image; additionally, the user can crop specific portions of the image data to see only desired objects as per [0048]).

13. A method for providing body and face video to a user interface for an interactive exercise system of claim 10, wherein the streaming video is provided to at least one of the display of the exercise machine and a cloud processing system for further processing or archive (cloud server as discussed in [0024], [0264]; see FIG 7D).



15. A method for providing body and face video to a user interface for an interactive exercise system of claim 10, wherein the streaming video is provided to a mobile app accessible by others (when the prior art invention is implemented on a handheld device as per [0283]).

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. In the instant case, applicant has argued: A) That Huang fails to teach making a composite image and streaming said image as video and B) that Huang fails to teach using a detected face to generate streaming video. Regarding A), paragraph 216 discusses the functions of a video image compositor. The inherent function of a compositor is to make a composite image from multiple image sources, in the instant case multiple video image sources. This composite is then streamed to the VR headset/user display 116 to generate an interactive virtual environment of their surroundings. Regarding B), applicant has argued more narrowly than claimed. The claim requires “converting the video image with the detected face into streaming video”. Huang envisions creating a virtual environment (provided to a user via 116) that uses composite images of the car’s interior. This includes images of other occupants/authorized users also present in the environment. The system identifies such users with facial recognition as discussed above. This meets the claimed limitation. Applicant has not claimed using the detected face as a trigger to generate streaming video.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784